Citation Nr: 0030052	
Decision Date: 11/16/00    Archive Date: 11/22/00	

DOCKET NO.  98-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbosacral strain with degenerative disc disease at L4-5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1990 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued a 20 percent evaluation for 
the veteran's service-connected lumbosacral strain with 
degenerative disc disease at L4-5.

The Board remanded the appeal in December 1998.  A March 2000 
RO decision granted a 40 percent evaluation for residuals of 
lumbosacral strain with degenerative disc disease at L4-5, 
effective August 6, 1997, the date the veteran reopened his 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of lumbosacral strain with 
degenerative disc disease at L4-5 are manifested by 
degeneration of the disc at L4-5 with focal herniation on the 
right side, muscle spasm, chronic pain on all motion that 
significantly limits the functional ability, complaints of 
radiating pain, with little intermittent relief; an 
exceptional or unusual disability picture demonstrating that 
the schedular evaluation is inadequate has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of 
lumbosacral strain with degenerative disc disease at L4-5 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Code 5293 (2000); VAOPGCPREC 36-97 
(December 12, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected low 
back disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment and vocational rehabilitation 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The reports of March 1997 and April 1999 VA magnetic 
resonance imaging of the veteran's lumbar spine reflect that 
there were moderate to severe degeneration of the disc at 
L4-5 with mild foraminal narrowing on the left side and focal 
herniation on the right side with compression against the 
thecal sac and the right L5 root.

The report of a January 1998 VA orthopedic examination 
reflects that the veteran had left paravertebral muscle 
spasm.  Range of motion was accomplished in forward flexion 
to 75 degrees and, with great difficulty, to 95 degrees, but 
the veteran had severe pain when he was trying to get up from 
the bending position.  Extension was to 30 degrees and right 
and left lateroflexion were to 40 degrees.  Rotation to the 
left was to 35 degrees and rotation to the right was 
30 degrees.  Straight leg raising was negative.  The final 
diagnoses included residuals of injury to the lumbosacral 
spine with moderate to severe degeneration of the disc at 
L4-5 with focal herniation on the right.

When examined in April 1999, the veteran reported increasing 
pain, stiffness, limited motion, and coordination.  He had a 
TENS unit in place and there were tenderness and soreness 
across the lumbar spine and across the paraspinous muscles.  
Forward flexion was accomplished to 85 degrees with pain.  
Extension, bending, and rotation were all accomplished to 
30 degrees with pain and discomfort.  The diagnoses included 
lumbosacral strain with degenerative disc disease and the 
examiner indicated that the veteran had flareups, but any 
change in weakness, coordination, or motion could not be 
measured because the veteran was not experiencing a flareup 
at that time.

In July 1999, the veteran was afforded a VA neurology 
examination.  The report of that examination reflects that 
the veteran reported back pain every day with flareups the 
first thing in the morning until he was able to take his 
medication.  He was receiving periodic epidural nerve blocks 
which did help his symptoms, his pain prevented him from 
lifting and was worse after he had been standing or sitting 
for any length of time.  Bending made his pain worse and 
lying down relieved it.  The pain was always present and 
severe enough to prevent him from carrying out any activity 
that required lifting any weights.  The veteran reported that 
pain would go down the back of his left lower extremity.  
Straight leg raising was normal and painless, but extension 
of the thigh at the hip produced an exacerbation of pain 
bilaterally.  There was normal muscle bulk, tone, and power 
and deep tendon reflexes were symmetrical and present 
throughout with ankle jerks present and symmetric.  Testing 
did not reveal any sensory loss.  The impression included 
that the veteran had chronic back pain syndrome with 
paresthesia sometimes going into his left lower extremity.  
It reflects that there was no associated neurological deficit 
on examination, but there could be little doubt that the 
veteran had some substantial persistent pain requiring 
conservative management.  A September 1999 addendum indicates 
that it was the examiner's opinion that the low back pain 
could significantly limit the functional ability of the 
veteran's low back and that the pain precluded lifting 
anything but light objects (less than 5 pounds).  Lifting 
greater weight would cause further flareup and further reduce 
the veteran's functionality.  The veteran's disability was 
the result of pain and the veteran's low back disability did 
not manifest as muscle weakness, incoordination, or loss of 
range of movement.  VA treatment records, dated in 1998, 
reflect that the veteran was provided a TENS unit and that he 
received epidural injections.  In August 1998, his motor 
strength was 5/5 and his deep tendon reflexes were two plus 
and symmetrical.

During a personal hearing, the veteran offered testimony that 
his back disability prevented him from climbing ladders and 
doing carpentry work.  He indicated that his employment in 
1996 had terminated as a result of his back.

The veteran's residuals of lumbosacral strain with 
degenerative disc disease at L4-5 have been evaluated as 
40 percent disabling under Diagnostic Codes 5295 and 5293 of 
the Rating Schedule.  This is the highest evaluation that may 
be assigned under either Diagnostic Code 5292 for limitation 
of motion of the lumbar spine, or Diagnostic Code 5295 for 
severe lumbosacral strain.  The veteran has also been 
evaluated under Diagnostic Code 5293 of the Rating Schedule.  
Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, a 40 percent evaluation is warranted.  For pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief, a 60 percent evaluation 
is warranted.

VAOPGCPREC 36-97, provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  There is competent medical evidence, in the form 
of reports of VA orthopedic examinations in 1997 and 1999 and 
the VA neurology addendum in 1999, that indicate that the 
veteran continues to have relatively substantial range of 
motion in the low back, but all of these reports reflect that 
the veteran experiences some degree of pain related to that 
motion and the September 1999 VA neurology addendum makes it 
clear that the pain could significantly limit the veteran's 
functional ability, even though his back disability is not 
manifest by muscle weakness, incoordination, or loss of range 
of movement.  With consideration of this functional loss, as 
well as competent medical evidence demonstrating muscle spasm 
and the veteran's complaints of paresthesia, recognized by 
competent medical authority to exist, as well as the reports 
of all MRI's reflecting neurological deficit at L4-5, in 
light of the General Counsel's opinion, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran's residuals of lumbosacral strain with 
degenerative disc disease at L4-5 more nearly approximate the 
criteria for pronounced intervertebral disc syndrome.  In 
resolving all doubt in the veteran's behalf, the Board 
concludes that a 60 percent evaluation under Diagnostic 
Code 5293 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.7.

The RO has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's residuals of 
lumbosacral strain with degenerative disc disease at L4-5 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
exceptional case where schedular evaluations are found to be 
inadequate an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability may be awarded.  A finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is the governing norm in an exceptional case.  
38 C.F.R. § 1155; 38 C.F.R. § 3.321(b)(1).

Initially, the Board observes that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability.  Rather, the record reflects that his 
domiciliary care has been unrelated to his low back 
disability and reflects that he has required no inpatient 
care relating to his service-connected low back disability.  
Further, it is observed that the 60 percent evaluation 
assigned on a schedular basis anticipates that the veteran 
will experience pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The veteran's primary assertion is that his service-connected 
low back disability has caused marked interference with his 
employment.

In this regard, he has indicated that his employment in 1996 
terminated because of his low back disability.  The record 
reflects that the veteran was enrolled in a vocational 
rehabilitation program in 1996 and 1997.  In February 1997, 
the veteran apparently withdrew from that program.  VA 
treatment records, dated in December 1998, reflect that the 
veteran was unemployed and interested in restarting his 
vocational rehabilitation training.  They indicate that he 
had been enrolled in school, but dropped out due to his son's 
accident.  He was eager to get back into the work force and a 
vocational rehabilitation evaluation consultation was 
indicated.  A September 1999 VA letter to the veteran 
reflects that he had been awarded vocational rehabilitation 
subsistence allowance beginning September 1, 1999.

The competent medical evidence indicates that the veteran's 
service-connected low back disability severely restricts him 
in lifting, but it does not indicate that he would be 
excluded from all forms of substantially gainful employment.  
With reconsideration that the veteran's departure from 
vocational rehabilitation in February 1997 was apparently 
related to his son's accident, and not related to his 
service-connected low back disability, as well as the record 
indicating that the veteran has been reenrolled in vocational 
rehabilitation and no competent medical evidence indicating 
that his service-connected low back disability would preclude 
his employment in areas beyond that requiring lifting, the 
Board concludes that it has not been demonstrated that there 
is marked interference with the veteran's employment beyond 
that anticipated by the 60 percent evaluation under 
Diagnostic Code 5293.  In light of the above analysis, a 
preponderance of the evidence is against the assignment of an 
extraschedular evaluation that would be greater than the 
60 percent schedular evaluation that has been assigned.  
38 C.F.R. § 3.321(b)(1).


ORDER

An increased evaluation of 60 percent for residuals of 
lumbosacral strain with degenerative disc disease at L4-5 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals







